1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CARMEN ARIAS,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,622

10 PHOENIX INDEMNITY INSURANCE
11 COMPANY,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Ted Baca, District Judge

15   Carter & Valle Law Firm, P.C.
16   Richard J. Valle
17   Carroll D. Carter, III
18   Albuquerque, NM

19 for Appellant

20 The Law Office of Bruce S. McDonald
21 Bruce S. McDonald
22 Albuquerque, NM

23 for Appellee


24                                 MEMORANDUM OPINION

25 KENNEDY, Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary dismissal has been filed, and the time for doing

3 so has expired. DISMISSED.

4       IT IS SO ORDERED.



5
6                                       RODERICK T. KENNEDY, Judge

7 WE CONCUR:


8
9 JONATHAN B. SUTIN, Judge



10
11 ROBERT E. ROBLES, Judge




                                          2